           Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MONICA LOPEZ,                                    §
                                                 §
                  Plaintiff,                     §                SA-19-CV-01088-ESC
                                                 §
vs.                                              §
                                                 §
ANDREW SAUL, COMMISSIONER OF                     §
SOCIAL SECURITY;                                 §
                                                 §
                  Defendant.                     §

                                            ORDER

        This order concerns Plaintiff’s request for review of the administrative denial of her

application for a period of disability and disability insurance benefits (“DIB”) under Title II and

Supplemental Security Income under Title XVI (“SSI”). 42 U.S.C. §§ 405(g), 1383(c)(3). After

considering Plaintiff’s Opening Brief [#12], Defendant’s Brief in Support of the Commissioner’s

Decision [#13], Plaintiff’s Reply Brief [#14] the transcript (“Tr.”) of the SSA proceedings [#9],

the other pleadings on file, the applicable case authority and relevant statutory and regulatory

provisions, and the entire record in this matter, the Court concludes that substantial evidence

does not support the Commissioner’s decision finding Plaintiff not disabled and that reversible

legal error was committed during the proceedings. The Commissioner’s decision will therefore

be VACATED, and this case be REMANDED for further fact-finding consistent with this

opinion.

                                         I. Jurisdiction

       This Court has jurisdiction to review a decision of the Social Security Administration

pursuant to 42 U.S.C. § 405(g). The undersigned has authority to enter this Order pursuant to 28




                                                1
         Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 2 of 16




U.S.C. § 636(c)(1), as all parties have consented to the jurisdiction of a United States Magistrate

Judge [#5, #8, #11].

                                    II. Factual Background

       Plaintiff Monica Lopez (“Plaintiff”) filed her application for DIB on May 24, 2017,

alleging disability since February 11, 2017.         (Tr. 10, 214–34.)   At the time of her DIB

application, Plaintiff was 47 years old, which is defined as a younger individual, with a college

education. (Tr. 255.) Plaintiff has past relevant work as a personnel clerk, benefits clerk, payroll

clerk, and industrial safety and health technician. (Tr. 20.) The medical conditions upon which

Plaintiff based her initial DIB application were fibromyalgia, insomnia, diabetes, hand/wrist/arm

problem, peripheral neuropathy, depression, anxiety disorder, and asthma. (Tr. 254.) Plaintiff’s

application for DIB was denied initially on September 21, 2017 and again upon reconsideration

on January 26, 2018. (Tr. 10, 124, 131.)

       Following the denial of her claim, Plaintiff requested an administrative hearing. Plaintiff

and her non-attorney representative, Angie Saltsman, attended the administrative hearing before

Administrative Law Judge (“ALJ”) Katherine W. Brown on October 16, 2018. (Tr. 29–79.)

Plaintiff, medical expert (“ME”) James W. Washburn, D.O., and vocational expert (“VE”)

Zachariah R. Langley provided testimony at the hearing. (Id.)

       The ALJ issued an unfavorable decision on February 15, 2019. (Tr. 7–28.) The ALJ

found that Plaintiff met the insured-status requirements of the SSA through December 31, 2022

and applied the five-step sequential analysis required by SSA regulations. At step one of the

analysis, the ALJ found that Plaintiff has not engaged in substantial gainful activity since

February 11, 2017, the alleged disability onset date. (Tr. 12.) At step two, the ALJ found

Plaintiff to have the following severe impairments: diabetes, peripheral neuropathy, depression,



                                                 2
           Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 3 of 16




anxiety, and fibromyalgia. (Tr. 13.) At step three, the ALJ found that these impairments did not

meet or medically equal the severity of one of the listed impairments in the applicable Social

Security regulations so as to render Plaintiff presumptively disabled. (Tr. 13.)

       Before reaching step four of the analysis, the ALJ found Plaintiff retained the residual

functional capacity (“RFC”) to perform sedentary work except that: Plaintiff can occasionally

climb ramps or stairs, but never climb ladders, ropes, or scaffolds; Plaintiff can understand,

remember, and carry out simple instructions and make simple decisions; and Plaintiff requires a

15-minute break every two hours. (Tr. 15.) At step four, the ALJ determined that Plaintiff is

unable to perform her past relevant work, but she can perform other jobs that exist in significant

numbers in the national economy, such as charge account clerk, telephone quotation clerk, and

call-out operator. (Tr. 20–21.) Accordingly, the ALJ determined that Plaintiff was not disabled

for purposes of the Act and not entitled to receive DIB or SSI. (Tr. 22.)

       Plaintiff requested review of the ALJ’s decision, but her request for review was denied by

the Appeals Council on July 8, 2019. (Tr. 1–6.) On September 15, 2019, Plaintiff filed the

instant case, seeking review of the administrative determination.

                                III. Governing Legal Standards

A.     Standard of Review

       In reviewing the denial of benefits, the Court is limited to a determination of whether the

Commissioner, through the ALJ’s decision,1 applied the proper legal standards and whether the

Commissioner’s decision is supported by substantial evidence. Martinez v. Chater, 64 F.3d 172,

173 (5th Cir. 1995); 42 U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence is more than a


       1  In this case, because the Appeals Council declined to review the ALJ’s decision, the
decision of the ALJ constitutes the final decision of the Commissioner, and the ALJ’s factual
findings and legal conclusions are imputed to the Commissioner. See Higginbotham v. Barnhart,
405 F.3d 332, 336 (5th Cir. 2005); Harris v. Apfel, 209 F.3d 413, 414 (5th Cir. 2000).
                                                 3
         Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 4 of 16




scintilla, less than preponderance, and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Villa v. Sullivan, 895 F.2d 1019, 1021–22 (5th Cir.

1990) (quoting Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983)). Four elements of proof

are weighed by the Court in determining if substantial evidence supports the Commissioner’s

determination: (1) the objective medical facts; (2) the diagnoses and opinions of treating and

examining physicians; (3) the claimant’s subjective evidence of pain and disability; and (4) the

claimant’s age, education, and work experience. Martinez, 64 F.3d at 174. “‘[N]o substantial

evidence’ will be found only where there is a ‘conspicuous absence of credible choices’ or ‘no

contrary medical evidence.’” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (quoting

Hames, 707 F.2d at 164). The Court may not reweigh the evidence or substitute its judgment for

that of the Commissioner. Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). Conflicts in the

evidence and credibility assessments are for the Commissioner, not the Court, to resolve. Id.

       While substantial deference is afforded the Commissioner’s factual findings, the

Commissioner’s legal conclusions, and claims of procedural error, are reviewed de novo. See

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994); Carr v. Apfel, 133 F. Supp. 2d 476, 479

(N.D. Tex. 2001).

B.     Entitlement to Benefits

       The term “disability” means the inability to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A claimant is disabled only if his physical or

mental impairment or impairments are so severe that he is unable to do his previous work, and

cannot, considering his age, education, and work experience, participate in any other kind of



                                                4
         Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 5 of 16




substantial gainful work that exists in significant amount in the national economy—regardless of

whether such work exists in the area in which he lives, whether a specific job vacancy exists, or

whether he would be hired if he applied for work. 42 U.S.C. §§ 423(a)(1), 1382c(a)(3)(B).

C.     Evaluation Process and Burden of Proof

       As noted above, SSA regulations require that disability claims be evaluated according to

a five-step process. See 20 C.F.R. §§ 404.1520, 416.920 (2016). In the first step, the ALJ

determines whether the claimant is currently engaged in substantial gainful activity. 20 C.F.R. §

404.1520(a)(4)(i). “Substantial gainful activity” means “the performance of work activity

involving significant physical or mental abilities for pay or profit.” Newton, 209 F.3d at 452–53

(citing 20 C.F.R. § 404.1572(a)–(b)). An individual who is working and engaging in substantial

gainful activity will not be found disabled regardless of his medical condition, age, education, or

work experience. 20 C.F.R. § 404.1520(b).

       Then, at the second step, the ALJ determines whether the claimant has a medically

determinable physical or mental impairment that is severe or a combination of impairments that

is severe. 20 C.F.R. § 404.1520(a)(4)(ii); Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985).

“An impairment can be considered as not severe only if it is a slight abnormality having such

minimal effect on the individual that it would not be expected to interfere with the individual’s

ability to work, irrespective of age, education or work experience.” Stone, 752 F.2d at 1101

(internal quotation omitted). An individual who does not have a “severe impairment” will not be

found to be disabled. 20 C.F.R. § 404.1520(c).

       Under the third step, an individual who has an impairment that meets or is medically

equal to the criteria of a listed impairment in Appendix 1 (“the Listings”) of the regulations will

be considered disabled without the consideration of other vocational factors.        20 C.F.R. §



                                                 5
          Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 6 of 16




404.1520(d). If the claimant does not qualify under the Listings, the evaluation continues to the

fourth step. Before commencing the fourth step, however, the ALJ assesses the claimant’s

residual functional capacity (“RFC”), which is a “multidimensional description of the work-

related abilities” a claimant retains despite medical impairments. 20 C.F.R. § Pt. 404, Subpt. P,

App. 1. See also 20 C.F.R. § 404.1520(e); Perez v. Barnhart, 415 F.3d 457, 461–62 (5th Cir.

2005).

         At the fourth step, the ALJ reviews the RFC assessment and the demands of his past

relevant work. 20 C.F.R. § 404.1520(f). If an individual is capable of performing the work he

has done in the past, a finding of “not disabled” will be made. Id. If an individual’s impairment

precludes him from performing his past relevant work, the fifth and final step evaluates the

claimant’s ability—given the claimant’s residual capacities, age, education, and work

experience—to do other work. 20 C.F.R. § 404.1520(g). If a claimant’s impairment precludes

him from performing any other type of work, he will be found to be disabled. Id.

         The claimant bears the burden of proof at the first four steps of the evaluation process.

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). Once the claimant satisfies his burden under

the first four steps, the burden shifts to the Commissioner at step five to show that there is other

gainful employment available in the national economy that the claimant is capable of

performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either by reference to the

Medical–Vocational Guidelines of the regulations or by expert vocational testimony or other

similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). If the Commissioner

adequately points to potential alternative employment, the burden shifts back to the claimant to

prove that he is unable to perform that work. Anderson v. Sullivan, 887 F.2d 630, 632–33 (5th




                                                 6
        Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 7 of 16




Cir. 1989). A finding that a claimant is not disabled at any point in the five-step review is

conclusive and terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

                                         IV. Analysis

       Plaintiff raises three points of error in this appeal: (1) the ALJ’s mental RFC

determination is not supported by substantial evidence because it is not supported by any

opinion, and the ALJ rejected the opinions without first developing the record; (2) the ALJ’s

physical RFC is unsupported by substantial evidence because she failed to weigh the opinion

evidence in accordance with the proper standards; and (3) the ALJ’s Step 5 determination is not

supported by substantial evidence because the ALJ failed to reconcile conflicts between the VE’s

testimony and the DOT. Having considered these arguments in light of the record and governing

law, the Court finds that the ALJ did commit reversible error during the administrative

proceedings and that her mental RFC determination is not supported by substantial evidence.

A.     The ALJ’s mental RFC determination is not supported by substantial evidence
       because the ALJ rejected every medical opinion regarding Plaintiff’s mental
       limitations, and the record does not contain other evidence consistent with the
       ALJ’s findings.

       Plaintiff contends the ALJ erred in determining Plaintiff’s mental RFC by (1) rejecting

every medical opinion regarding the extent of Plaintiff’s mental limitations and reaching an

independent conclusion; and (2) rejecting the medical opinion of Ms. Erickson without first

developing the record and obtaining Ms. Erickson’s treatment notes. The Court finds that

because the ALJ rejected every medical opinion regarding Plaintiff’s mental RFC, and there is

no other evidence supporting the ALJ’s mental RFC determination, the ALJ’s mental RFC

determination is not supported by substantial evidence. This is harmful error and therefore

warrants remand.




                                               7
         Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 8 of 16




       An RFC determination is the most an individual can still do despite his limitations. 20

C.F.R. § 404.1545(a)(1). In assessing a claimant’s RFC, the ALJ must consider all the evidence

in the record, including the limiting effects of all documented impairments, regardless of whether

those impairments are severe or non-severe. Id. at § 404.1545(a)(1)–(3). The relative weight to

be given to the evidence contained in the record is within the ALJ’s discretion. Chambliss v.

Massanari, 269 F.3d 520, 523 & n.1 (5th Cir. 2001) (per curiam). To that end, the ALJ is not

required to incorporate limitations in the RFC that he did not find to be supported in the record.

See Morris v. Bowen, 864 F.2d 333, 336 (5th Cir. 1988) (per curiam). Furthermore, “RFC

determinations are inherently intertwined with matters of credibility, and the ALJ’s credibility

determinations are generally entitled to great deference.” Acosta v. Astrue, 865 F. Supp. 2d 767,

790 (W.D. Tex. 2012) (citing Newton, 209 F.3d at 459 (internal quotation omitted)).

       That said, the Fifth Circuit has made clear that an ALJ “may not—without opinions from

medical experts—derive the applicant’s residual functional capacity based solely on the evidence

of his or her claimed medical conditions.” Williams v. Astrue, 355 Fed. App’x 828, 832 n.6 (5th

Cir. 2009) (citing Ripley v. Chater, 67 F.3d 552, 557–58 (5th Cir. 1995)). Numerous district

courts have relied on this principle in vacating RFC determinations that are not supported by an

actual medical opinion and instead are based on the ALJ’s subjective interpretation of the

medical data in the record. See, e.g., Raper v. Colvin, 262 F. Supp. 3d 415, 422–23 (N.D. Tex.

2017) (finding the ALJ’s RFC determination to be unsupported by substantial evidence under

Ripley); Fitzpatrick v. Colvin, No. 3:15-CV-3202-D, 2016 WL 1258477, at *8 (N.D. Tex. Mar.

31, 2016) (“[T]he ALJ improperly made an independent RFC finding after declining to rely on

any of the medical opinions addressing the effects of Fitzpatrick’s mental impairments on his

ability to work. . . .”); Thornhill v. Colvin, No. 3:14-CV-335-M (BN), 2015 WL 232844, at *10



                                                8
         Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 9 of 16




(N.D. Tex. Jan. 16, 2015) (“While the ALJ may choose to reject medical sources’ opinions, he

cannot then independently decide the effects of Plaintiff’s mental impairments on her ability to

perform work-related activities, as that is prohibited by Ripley.”). This is because an ALJ may

not substitute his or her lay opinion for the uncontroverted medical opinions of the only

physicians of record on the effects of the claimant’s impairments. Garcia v. Berryhill, 2018 WL

1513688, at *2 (W.D. Tex. Mar. 27, 2018). Where “the ALJ rejects the only medical opinions of

record, interprets the raw medical data, and imposes a different RFC, the ALJ has committed

reversible error.” Id.; see also Beachum v. Berryhill, No. 1:17-cv-00095-AWA, 2018 WL

4560214, at *4 (W.D. Tex. Sept. 21, 2018) (citing Garcia).

       Again, before reaching step four of the five-step sequential analysis, the ALJ determined

that Plaintiff retained the RFC to perform sedentary work except that: Plaintiff can occasionally

climb ramps or stairs, but never climb ladders, ropes, or scaffolds; Plaintiff can understand,

remember, and carry out simple instructions and make simple decisions; and Plaintiff requires a

15-minute break every two hours. (Tr. 15.)

       When assessing the mental RFC, the ALJ considered the psychological opinion evidence,

which included: the State agency psychological consultants’ opinions; the opinion of Plaintiff’s

licensed professional counselor (“LPC”), Ms. Elisa Erickson; and the opinion of Plaintiff’s

primary care physician, Dr. Linda Esquivel, M.D. The State agency psychological consultants

opined that Plaintiff did not have a severe mental impairment. (Tr. 85, 94, 103–105, 113–115.)

The ALJ found the opinions of the State agency psychological consultants were not persuasive

because the State agency consultants did not have the opportunity to review updated medical

records or consider Plaintiff’s testimony. (Tr. 19.)




                                                  9
        Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 10 of 16




       Ms. Erickson and Dr. Esquivel both opined that Plaintiff had moderate to marked

limitations in understanding, remembering, or applying information; marked to extreme

limitations in concentration, persistence, or pace; mild to marked limitations in adapting or

managing herself; and mild to marked limitations in interacting with others. (Tr. 487–492.) The

ALJ found Ms. Erickson’s and Dr. Esquivel’s opinions “not fully persuasive as they both did not

support their assessments with specific citations to the record,” and because “their finding of

marked limitations in mental functioning is inconsistent with [Plaintiff’s] generally unremarkable

mental status examinations in Dr. Esquivel’s treatment records,” which described Plaintiff as

“alert, oriented, and cooperative and as having normal thought processes, mood, and affect.” (Tr.

19, 508, 523, 580.) The ALJ also stated that Dr. Esquivel and Ms. Erickson failed to assess

specific, function-by-function limitations in vocationally relevant terms. Id.

       The Commissioner argues that the ALJ properly considered the medical opinions and

correctly relied on Dr. Esquivel’s contemporaneous observations in finding that Dr. Esquivel’s

treatment notes were inconsistent with her medical opinion. Indeed, as the ALJ identified, some

of Dr. Esquivel’s notes describe Plaintiff as alert, oriented, and cooperative. (Tr. 19, 523.) In

those same treatment notes, along with several others, Dr. Esquivel also assesses Plaintiff with

anxiety and severe stress. (Tr. 477, 478, 523, 564, 587, 589.) The other two treatment notes cited

by the ALJ in justifying a less limited mental RFC were actually records from two other doctors

who were evaluating Plaintiff for physical conditions, not her mental health. (Tr. 508, 580.)

Importantly, Dr. Esquivel herself also determined that Plaintiff suffered from various mental

limitations affecting her ability to do work-related activities on a day-to-day basis in a regular

work setting. (Tr. 490–492.)       Dr. Esquivel reached these medical conclusions regarding

Plaintiff’s ability to work based on her personal observations during physical examinations, labs,



                                                 10
        Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 11 of 16




her medical expertise, and her months of treating Plaintiff throughout 2017 and 2018. Id.

Moreover, her medical opinion is consistent with and supported by the conclusions reached by

Plaintiff’s LPC, Ms. Erickson, who also treated Plaintiff for several months. (Tr. 487–489.)

       In some cases, it may be reasonable for the ALJ to weigh a doctor’s treatment notes

against the doctor’s medical opinion. But the principle that an ALJ should not substitute his lay

opinion for the medical opinion of experts is especially important in a case involving a mental

disability. See Salmond v. Berryhill, 892 F.3d 812, 818 (5th Cir. 2018) (quoting Morales v. Apfel,

225 F.3d 310, 319 (3d Cir. 2000)). In Salmond v. Berryhill, the Fifth Circuit held that the ALJ’s

RFC decision regarding the plaintiff’s mental impairments was not supported by substantial

evidence where the ALJ rejected the medical opinions of treating and examining doctors alike,

without contradictory evidence supporting the ALJ’s RFC determination from a medical expert

of any kind. Id. at 819. Similarly, here the ALJ rejected the medical opinions of both Dr.

Esquivel and Ms. Erickson without any contradictory evidence from a medical expert or medical

professional to support the ALJ’s mental RFC determination.         These two treating medical

professionals agree that Plaintiff’s mental impairments would be expected to interfere with her

ability to work to a much greater degree than the ALJ ultimately determined. They both opined

that Plaintiff suffered from a moderate to extreme mental limitation in eighteen out of the

twenty-two named activities associated with regular employment. (Tr. 487–492.) In contrast, the

ALJ’s mental RFC determination merely stated Plaintiff can “understand, remember, and carry

out simple instructions and make simple decisions.” (Tr. 15.)

       The Court is careful not to “reweigh the evidence or substitute our judgment” for that of

the ALJ. Whitehead v. Colvin, 820 F.3d 776, 782 (5th Cir. 2016). An ALJ’s decision is subject

to judicial review and a “finding of no substantial evidence is appropriate only if no credible



                                               11
        Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 12 of 16




evidentiary choices or medical findings support the decision.” Id. at 779 (quoting Boyd v. Apfel,

239 F.3d 698, 704 (5th Cir. 2001). Here, the record does not support the ALJ’s decision. Even

though the “ALJ is free to reject the opinion of any physician when the evidence supports a

contrary conclusion,” in this case, there is insufficient evidence to support the ALJ’s conclusion.

See Garcia v. Berryhill, 880 F.3d 700, 705 n.7 (5th Cir. 2018) (quoting Newton, 209 F.3d at

455). Accordingly, the ALJ’s mental RFC determination is not supported by substantial

evidence. This is harmful error and thus requires remand for further consideration of the medical

opinion evidence and Plaintiff’s mental RFC.

       Plaintiff also contends that the ALJ failed to fulfill her duty to develop the facts fully and

fairly by not obtaining treatment notes from Ms. Erickson and that such failure warrants remand.

Because the Court has already determined that remand to reconsider Plaintiff’s RFC is

appropriate, the Court declines to reach this issue.

B.     The ALJ properly weighed the opinion evidence regarding Plaintiff’s physical RFC
       and her physical RFC determination is supported by substantial evidence.

       Plaintiff further argues that the ALJ’s physical RFC determination is not supported by

substantial evidence because the ALJ failed to weigh the opinion evidence in accordance with

proper standards. The Court disagrees.

       The Social Security Administration recently promulgated a new rule regarding RFC

determinations to govern all claims filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c.

Because Plaintiff filed her claim on May 24, 2017, the new rule applies. This rule addresses how

the Commissioner is to consider and articulate medical opinions and prior administrative medical

filings in evaluating a claimant’s residual functional capacity and eliminated the longstanding

“treating-physician rule,” which required the ALJ to give a treating physician’s opinion

“controlling weight” in the absence of certain other specific findings.           See 20 C.F.R. §

                                                 12
        Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 13 of 16




404.1527(c)(2). The new rule states that the Commissioner is no longer required to defer or give

any specific evidentiary weight, including controlling weight, to any medical opinion or prior

administrative medical finding. Id. at § 404.1520c(a). Instead, the Commissioner is to consider

all medical opinions and prior administrative medical findings using the same specific factors

outlined in the rule, the most important of which are “supportability” and “consistency.” Id. The

other factors are relationship with the claimant, specialization, and other factors, such as

familiarity with other evidence in the claim. Id. at § 404.1520c(c). The Commissioner must

articulate how persuasive he finds each of the opinions in the record. Id. at § 404.1520c(b).

       Again, the ALJ found Plaintiff retained the RFC to perform sedentary work with the

following limitations: Plaintiff can occasionally climb ramps or stairs, but never climb ladders,

ropes, or scaffolds; Plaintiff can understand, remember, and carry out simple instructions and

make simple decisions; and Plaintiff requires a 15-minute break every two hours. (Tr. 15.) In

determining Plaintiff’s physical RFC, the ALJ applied the new Section 404.1520c and

considered the relevant opinion evidence, which included: the State agency consultants’ opinion;

Dr. Esquivel’s opinion; and the ME Dr. Washburn’s medical opinion. (Tr. 15–20.) For each

opinion, the ALJ explained whether she found the opinion to be supported by Plaintiff’s

treatment notes or the objective examination findings, as applicable, and whether or not she

found the opinion to be persuasive. (Tr. 18–19.) The ALJ ultimately found the State agency

consultants’ opinion and Dr. Esquivel’s opinion unpersuasive and found the ME Dr. Washburn’s

medical opinion persuasive. These findings are properly within the ALJ’s discretion.            See

Chambliss, 269 F.3d at 523 & n.1 (“The relative weight to be given the evidence contained in the

record is within the ALJ’s discretion.”).




                                                13
        Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 14 of 16




        Plaintiff contends that the ALJ failed to provide a valid reason for finding Dr.

Washburn’s opinion more persuasive than Dr. Esquivel’s opinion. For the following reasons, the

Court finds the ALJ properly considered the consistency and supportability of all three of the

medical opinions regarding Plaintiff’s physical RFC.

        First, the ALJ considered the opinion of the State agency medical consultants but found it

not fully persuasive as the State agency consultants did not have an opportunity to review the

most updated records or Plaintiff’s testimony. (Tr. 19.) The State agency medical consultants

opined that Plaintiff’s physical impairments were non-severe, but the ALJ considered the totality

of the evidence and found that Plaintiff had severe physical impairments and associated

limitations. (Tr. 18.)

        The ALJ also considered the opinion of Dr. Linda Esquivel, M.D., who opined that

Plaintiff would need to recline or lie down during an eight-hour workday, in excess of typically

allowed breaks; Plaintiff could walk zero blocks without rest or significant pain; Plaintiff could

sit two hours total and could not stand/walk at all; Plaintiff would need unscheduled breaks,

every hour, lasting 20 to 30 minutes; Plaintiff could occasionally lift and carry less than 10

pounds; Plaintiff had limitations to repetitive reaching, handling, and fingering; and Plaintiff

would be absent from work more than four times per month. (Tr. 18, 493–494.) The ALJ found

Dr. Esquivel’s opinion was not persuasive because Dr. Esquivel did not cite to any objective

evidence to support her assessments, other than Plaintiff’s subjective statements regarding her

symptoms and diagnoses. (Tr. 18–19.) The ALJ also considered the consistency of Dr.

Esquivel’s opinion with the record. She found that her opinion overstated Plaintiff’s limitations

as compared with the benign objective findings in her treatment notes. Specifically, the ALJ

cited Dr. Esquivel’s treatment notes stating that Plaintiff generally ambulated with a normal gait,



                                                14
           Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 15 of 16




and she displayed normal muscle strength and a full range of motion in her joints. (Tr. 19, 383,

420, 466, 527, 589.) In addition, the ALJ found Dr. Esquivel’s assessment of extreme exertional

limitations was inconsistent with Plaintiff’s reported activities, which included completing light

chores, preparing simple meals, shopping at stores, driving a car daily, and attending church

weekly. (Tr. 19, 52–53, 265, 296.)

       Lastly, the ALJ considered the opinion of the testifying medical expert, Dr. James W.

Washburn, D.O., who opined that Plaintiff would require a fifteen-minute break every two hours

and could stand and/or walk no more than two hours in a workday, but her ability to sit was not

limited. (Tr. 19, 36–45.) The ALJ found his opinion persuasive because Dr. Washburn supported

his opinion with a thorough review of the longitudinal record and citations to the objective

evidence, and because his opinion was consistent with the benign findings in Plaintiff’s physical

examinations. Id.

       Plaintiff maintains that Dr. Washburn failed to cite a treatment note or document to

support his opinion. (Pl.’s Opening Brief [#12] at 13.) But the Court’s independent review of the

hearing transcript supports the ALJ’s finding that Dr. Washburn included citations to objective

evidence. (Tr. 37–40.) Plaintiff further maintains that the ALJ inappropriately relied on the

benign physical examinations while ignoring the only evidence of fibromyalgia contained in Dr.

Zuniga-Montes’s treatment notes. (Pl.’s Opening Brief [#12] at 14.) However, the ALJ included

fibromyalgia as one of Plaintiff’s severe impairments and specifically included postural

limitations in her RFC assessment to account for the weakness and pain from fibromyalgia. (Tr.

13, 20.)

       In sum, ALJ’s decision demonstrates that she properly considered all three of the medical

opinions regarding Plaintiff’s physical RFC, as well as other evidence in the record, in



                                               15
        Case 5:19-cv-01088-ESC Document 15 Filed 08/22/20 Page 16 of 16




determining this physical aspect of Plaintiff’s RFC. Therefore, the Court finds that the ALJ’s

physical RFC determination is supported by substantial evidence.

C.     The Court need not decide whether there was an error at step five.

       Plaintiff’s third argument is that the ALJ’s step five determination is not supported by

substantial evidence because the ALJ failed to reconcile conflicts between the VE’s testimony

and the DOT. Because the ALJ’s mental RFC determination is not supported by substantial

evidence, the merits of Plaintiff’s step five argument need not be addressed.

       Therefore, the Court concludes that this case should be sent back to the administrative

level for reconsideration of the opinion evidence and Plaintiff’s mental RFC before a step five

determination of whether Plaintiff is able to do any other work is determined.

                                         V. Conclusion

       Based on the foregoing, the Court finds that reversible error was committed during these

proceedings and such error warrants remand for further consideration of the opinion evidence

and Plaintiff’s mental RFC. Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s decision finding that Plaintiff is

not disabled is VACATED this case be REMANDED for further fact-finding consistent with

this opinion.

       SIGNED this 22nd day of August, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                16
